Exhibit 10.3

 

LOGO [g748760g0628090807061.jpg]

LENNAR CORPORATION

2019 TARGET BONUS OPPORTUNITY

CHIEF FINANCIAL OFFICER

 

 

 

NAME

   DEPARTMENT    ASSOCIATE ID#    TARGET AWARD OPPORTUNITY [1]

Diane Bessette

   Executive    100128    100% of base salary

The following are measured to determine % of target paid out:

 

PERFORMANCE CRITERIA [2]
(see definitions section for more detail)

   PERCENT
OF
TARGET
AWARD    

PERFORMANCE LEVELS/
TARGET BONUS OPPORTUNITY

   

THRESHOLD

   % OF TARGET   Individual Performance — Based on annual Performance Appraisal
review determined at the end of the fiscal year by current supervisor.      60
%    Good
Very Good
Excellent     






20


40

60

% 


% 

% 

Corporate Governance, Company Policy and Procedure Adherence, and Internal Audit
Evaluation — As determined by the Corporate Governance Committee      40 %   
Good
Very Good
Excellent     






10


25

40

% 


% 

% 

  

 

 

       TOTAL [1]      100 %         

 

 

      

UPSIDE POTENTIAL:

        

2019 Outperformance Goals for Reference Below

 

Based on Achievement of Outperformance Goals

    




Up to 100


of salary

% 


 

 

•  Focus on maximizing cash generation and lowering leverage

 

•  Successful execution of simplification initiatives

 

•  Successful execution of targeted technology investments

 

•  Successful strategic transaction with ancillary business

 

•  Other strategic transactions

   



   



   



   



   

 

[1]

The 2019 Target Bonus Opportunity is intended to encourage superior performance
and achievement of the Company’s strategic business objectives. The bonus (if
any) awarded under this plan may be adjusted downward at the sole discretion of
the Compensation Committee of the Board of Directors, based on its assessment of
the quantitative and qualitative performance of the associate. Factors that may
cause an adjustment include, but are not limited to, a comparison of the
associate’s performance to others in the program, economic or market
considerations, etc.

[2]

The CEO may adjust the weightings for the performance criteria at his sole
discretion.

PAYMENTS

 

  •  

The payment of any bonus earned under this Agreement shall be made no later than
April 15th of the year following the fiscal year to which the bonus calculation
applies, or if such day is not a business day, the next business day.

 

  •  

Associate must be a full-time active employee of the Company in good standing on
the date of payment to earn any bonus compensation under this Agreement. No
bonus will be paid or earned after Associate’s employment ends (for any reason),
regardless of whether termination was voluntary or involuntary.

Participation in this 2019 Target Bonus Opportunity program or receipt of any
Target Bonus or other compensation, shall not entitle Associate to remain in the
employ of the Company. Employment of Associate is at-will.

Associate affirms that the Alternative Dispute Resolution Policy (the “Policy”)
set forth in Section 1.8 of the Associate Reference Guide shall apply to and
govern all disputes 1) under this Target Bonus Opportunity and 2) related to
Associate’s employment. The Policy is incorporated herein in its entirety.

Associate also understands and agrees that for twelve (12) months following
termination of Associate’s employment with Lennar, Associate will not, directly
or indirectly, employ or offer employment to any Lennar Associate or solicit,
recruit, influence or encourage any Lennar Associate to terminate his or her
employment with Lennar. Lennar Associate shall mean any person who is, or who
during the three (3) month period prior to such time had been, an employee of
Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Target Bonus Opportunity will be adjusted annually to be in alignment with
Company goals. The Company and Associate acknowledge and agree that bonuses are
not automatic, but are awarded for individual performance, not just excellent
market conditions. Therefore, the Compensation Committee of the Board of
Directors may reduce any bonus amount at its sole discretion under any
circumstance, and all such decisions will be final and binding. Receiving bonus
compensation under this agreement does not indicate or suggest that Associate
will receive, or will be entitled to, any additional bonus compensation at any
time.

This document constitutes the entire agreement between the Company and Associate
with respect to bonus compensation and other matters stated herein; and
supersedes and replaces all other agreements and negotiations, whether written
or oral, pertaining to bonus compensation or any other matter stated herein.
This document may not be amended unless done so in writing and signed by all
signatories to this document.

Associate will remain obligated to comply with all Company rules, policies,
practices and procedures, including any and all Policies contained in the
Company’s Associate Reference Guide (“ARG”) as amended from time-to-time. In the
event of a conflict between this Agreement and the ARG, the ARG shall govern.

 

Signature:                                                                      
      Date:                              
                                                                      Rick
Beckwitt Please sign and return, hard copy or scan, to the Total Rewards
Department in Miami or at totalrewards@lennar.com    

Chief Executive Officer

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g748760g0628090807061.jpg]

LENNAR CORPORATION

2019 TARGET BONUS OPPORTUNITY

SR. CORPORATE MANAGEMENT ASSOCIATES

 

 

 

 

NAME

 

DEPARTMENT

 

ASSOCIATE ID#

  

TARGET AWARD OPPORTUNITY [1]

Mark Sustana

  Legal   163237    Up to 100% of Base Salary

The following are measured to determine % of target paid out:

 

PERFORMANCE CRITERIA [2]
(see definitions section for more detail)

   PERCENT
OF
TARGET
AWARD    

PERFORMANCE LEVELS/
TARGET BONUS OPPORTUNITY

   

THRESHOLD

   % OF TARGET   Individual Performance — Based on annual Performance Appraisal
review determined at the end of the fiscal year by current supervisor.      60
%    Good
Very Good
Excellent     






20


40

60

% 


% 

% 

Corporate Governance, Company Policy and Procedure Adherence, and Internal Audit
Evaluation — As determined by the Corporate Governance Committee      40 %   
Good
Very Good
Excellent     






10


25

40

% 


% 

% 

  

 

 

      

TOTAL [1]

     100 %         

 

 

      

UPSIDE POTENTIAL:

            

Based on Achievement of Outperformance Goals

     Up to +80 %   

•  Exceeding Business Plan Profitability [3]

 

•  Accomplish goals as per Legal 2019 Goals memo

 

•  Other strategic transactions

   



   



   

 

[1]

The 2019 Bonus Opportunity program is intended to encourage superior performance
and achievement of the Company’s strategic business objectives. The bonus (if
any) awarded under this plan may be adjusted downward at the sole discretion of
the Compensation Committee of the Board of Directors, based on their assessment
of the quantitative and qualitative performance of the department. Factors that
may cause an adjustment include, but are not limited to, a comparison of the
Associate’s performance to others in the program, economic or market
considerations, etc.

[2]

The CEO and CFO may adjust the weightings for the performance criteria by
department, at their sole discretion.

[3]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition costs
related to the purchase or merger of a public company. Such determinations will
be made at the Company’s sole discretion and shall be final and binding. Pretax
Income is calculated as Net Earnings attributable to Lennar plus/minus income
tax expense/benefit.

PAYMENTS

 

  •  

The payment of any bonus earned under this Agreement shall be made no later than
April 15th of the year following the fiscal year to which the bonus calculation
applies, or if such day is not a business day, the next business day.

 

  •  

Associate must be a full-time active employee of the Company in good standing on
the date of payment to earn any bonus compensation under this Agreement. No
bonus will be paid or earned after Associate’s employment ends (for any reason),
regardless of whether termination was voluntary or involuntary.

Participation in this 2019 Target Bonus Opportunity program or receipt of any
Target Bonus or other compensation, shall not entitle Associate to remain in the
employ of the Company. Employment of Associate is at-will.

Associate affirms that the Alternative Dispute Resolution Policy (the “Policy”)
set forth in Section 1.8 of the Associate Reference Guide shall apply to and
govern all disputes 1) under this Target Bonus Opportunity and 2) related to
Associate’s employment. The Policy is incorporated herein in its entirety.

Associate also understands and agrees that for twelve (12) months following
termination of Associate’s employment with Lennar, Associate will not, directly
or indirectly, employ or offer employment to any Lennar Associate or solicit,
recruit, influence or encourage any Lennar Associate to terminate his or her
employment with Lennar. Lennar Associate shall mean any person who is, or who
during the three (3) month period prior to such time had been, an employee of
Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Target Bonus Opportunity will be adjusted annually to be in alignment with
Company goals. The Company and Associate acknowledge and agree that bonuses are
not automatic, but are awarded for individual performance, not just excellent
market conditions. Therefore, the Compensation Committee of the Board of
Directors may reduce any bonus amount at its sole discretion under any
circumstance, and all such decisions will be final and binding. Receiving bonus
compensation under this agreement does not indicate or suggest that Associate
will receive, or will be entitled to, any additional bonus compensation at any
time.

This document constitutes the entire agreement between the Company and Associate
with respect to bonus compensation and other matters stated herein; and
supersedes and replaces all other agreements and negotiations, whether written
or oral, pertaining to bonus compensation or any other matter stated herein.
This document may not be amended unless done so in writing and signed by all
signatories to this document.

Associate will remain obligated to comply with all Company rules, policies,
practices and procedures, including any and all Policies contained in the
Company’s Associate Reference Guide (“ARG”) as amended from time-to-time. In the
event of a conflict between this Agreement and the ARG, the ARG shall govern.

 

Signature:                                          

 

Date:                                                  

  

 

                                                         

Rick Beckwitt

Chief Executive Officer

Lennar Corporation

  

                                                     

Diane Bessette

Chief Financial Officer & Treasurer

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g748760g0628091319794.jpg]

LENNAR CORPORATION

2019 BONUS OPPORTUNITY

SR. CORPORATE MANAGEMENT ASSOCIATES

 

NAME

  

DEPARTMENT

   ASSOCIATE
ID#    MAX AWARD OPPORTUNITY [1]

Jeff McCall

   LTS, Cyber Security, HR & Facilities Management    207613    200%
of
base
salary

The following are measured to determine % of salary paid out:

 

PERFORMANCE CRITERIA [2]
(see definitions section for more detail)

 

PERFORMANCE LEVELS/
MAX BONUS OPPORTUNITY

 

THRESHOLD

  

% OF BASE SALARY

Departmental Budget Management:

 

Budget includes the sum of IT, HR and Cyber Security cost centers. Actual
performance excludes non-recurring events, establishment of Strategic JV, etc.

  Good
Very Good
Excellent   

25% of salary:            +/- $2M to budget

40% of salary:            $2 to $5M favorable to budget

50% of salary:            > $5M favorable to budget

Annual Cash Flow Improvement of the Lennar Healthcare Plans:

 

Compare net Cash Flow from FY 2018 to FY 2019

  Good
Very Good
Excellent   

25% of salary:            20% Improvement

40% of salary:            40% Improvement

50% of salary:            60% Improvement

Implementation of inaugural Inclusion and Diversity Program   Good
Very Good
Excellent   

25% of salary:            Design and launch program

40% of salary:            Complete 1 – 2 Company-wide activities

50% of salary:            Complete >2 Company-wide activities

ADDITIONAL BONUS POTENTIAL:

 

2019 Outperformance Goals for Reference Below

(up to 50% of salary)

Based on Achievement of Outperformance Goals  

•  Overall Corporate Leadership

 

•  Leading/tracking/prioritizing SimpliFY19 initiatives

 

•  Operational Reporting Enhancements/improvements

 

•  Contribution to other strategic initiatives

TOTAL [1]   Up to 200% of base salary

 

[1]

The 2019 Max Award Opportunity is intended to encourage superior performance and
achievement of the Company’s strategic business objectives. The bonus (if any)
awarded under this plan may be adjusted at the sole discretion of the
Compensation Committee of the Board of Directors, based on its assessment of the
quantitative and qualitative performance of the Associate. Factors that may
cause an adjustment include, but are not limited to, a comparison of the
Associate’s performance to others in the program, economic or market
considerations, etc.

[2]

The CEO may adjust the weightings for the performance criteria at his sole
discretion.

PAYMENTS

 

  •  

The payment of any bonus earned under this Agreement shall be made no later than
April 15th of the year following the fiscal year to which the bonus calculation
applies, or if such day is not a business day, the next business day.

 

  •  

Associate must be a full-time active employee of the Company in good standing on
the date of payment to earn any bonus compensation under this Agreement. No
bonus will be paid or earned after Associate’s employment ends (for any reason),
regardless of whether termination was voluntary or involuntary.

Participation in this 2019 Bonus Opportunity program or receipt of any Bonus or
other compensation, shall not entitle Associate to remain in the employ of the
Company. Employment of Associate is at-will.

Associate affirms that the Alternative Dispute Resolution Policy (the “Policy”)
set forth in Section 1.8 of the Associate Reference Guide shall apply to and
govern all disputes 1) under this Bonus Opportunity and 2) related to
Associate’s employment. The Policy is incorporated herein in its entirety.

Associate also understands and agrees that for twelve (12) months following
termination of Associate’s employment with Lennar, Associate will not, directly
or indirectly, employ or offer employment to any Lennar Associate or solicit,
recruit, influence or encourage any Lennar Associate to terminate his or her
employment with Lennar. Lennar Associate shall mean any person who is, or who
during the three (3) month period prior to such time had been, an employee of
Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Bonus Opportunity will be adjusted annually to be in alignment with Company
goals. The Company and Associate acknowledge and agree that bonuses are not
automatic, but are awarded for individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that Associate will receive, or will
be entitled to, any additional bonus compensation at any time.

This document constitutes the entire agreement between the Company and Associate
with respect to bonus compensation and other matters stated herein; and
supersedes and replaces all other agreements and negotiations, whether written
or oral, pertaining to bonus compensation or any other matter stated herein.
This document may not be amended unless done so in writing and signed by all
signatories to this document.

Associate will remain obligated to comply with all Company rules, policies,
practices and procedures, including any and all Policies contained in the
Company’s Associate Reference Guide (“ARG”) as amended from time-to-time. In the
event of a conflict between this Agreement and the ARG, the ARG shall govern.

 

Signature:                                                                      
  Date:                                                                        
                        Rick Beckwitt Please sign and return, hard copy or scan,
to the Total Rewards Department in Miami or at totalrewards@lennar.com    

Chief Executive Officer

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g748760g0628091528932.jpg]

LENNAR CORPORATION

2019 TARGET BONUS OPPORTUNITY

LENNAR FINANCIAL SERVICES

 

 

 

 

NAME

 

POSITION

 

ASSOCIATE ID#

  

TARGET AWARD OPPORTUNITY [1]

Bruce Gross

  CEO - LFS   104384    1% of Lennar Financial Services (LFS) Pretax Income [1]

 

[1]

The 2019 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted at the sole discretion of the Compensation Committee of the
Board of Directors, based on its assessment of the quantitative and qualitative
performance of the CEO - LFS. Factors that may cause an adjustment include, but
are not limited to, a comparison of the Company’s actual results (sales,
closings, starts, etc.) to budget, inventory management, corporate governance,
customer satisfaction, and peer/competitor comparisons.

PAYMENTS

 

  •  

The payment of any bonus earned under this Agreement shall be made no later than
April 15th of the year following the fiscal year to which the bonus calculation
applies, or if such day is not a business day, the next business day.

 

  •  

Associate must be a full-time active employee of the Company in good standing on
the date of payment to earn any bonus compensation under this Agreement. No
bonus will be paid or earned after Associate’s employment ends (for any reason),
regardless of whether termination was voluntary or involuntary.

Participation in this 2019 Target Bonus Opportunity program or receipt of any
Target Bonus or other compensation, shall not entitle Associate to remain in the
employ of the Company. Employment of Associate is at-will.

Associate affirms that the Alternative Dispute Resolution Policy (the “Policy”)
set forth in Section 1.8 of the Associate Reference Guide shall apply to and
govern all disputes 1) under this Target Bonus Opportunity and 2) related to
Associate’s employment. The Policy is incorporated herein in its entirety.

Associate also understands and agrees that for twelve (12) months following
termination of Associate’s employment with Lennar, Associate will not, directly
or indirectly, employ or offer employment to any Lennar Associate or solicit,
recruit, influence or encourage any Lennar Associate to terminate his or her
employment with Lennar. Lennar Associate shall mean any person who is, or who
during the three (3) month period prior to such time had been, an employee of
Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Target Bonus Opportunity will be adjusted annually to be in alignment with
Company goals. The Company and Associate acknowledge and agree that bonuses are
not automatic, but are awarded for individual performance, not just excellent
market conditions. Therefore, the Compensation Committee of the Board of
Directors may reduce any bonus amount at its sole discretion under any
circumstance, and all such decisions will be final and binding. Receiving bonus
compensation under this agreement does not indicate or suggest that Associate
will receive, or will be entitled to, any additional bonus compensation at any
time.

This document constitutes the entire agreement between the Company and Associate
with respect to bonus compensation and other matters stated herein; and
supersedes and replaces all other agreements and negotiations, whether written
or oral, pertaining to bonus compensation or any other matter stated herein.
This document may not be amended unless done so in writing and signed by all
signatories to this document.

Associate will remain obligated to comply with all Company rules, policies,
practices and procedures, including any and all Policies contained in the
Company’s Associate Reference Guide (“ARG”) as amended from time-to-time. In the
event of a conflict between this Agreement and the ARG, the ARG shall govern.

 

Signature:                                                        

       

 

Date:                                                               

    

  Bruce Gross

  Chief Executive Officer

  Lennar Financial Services

  

Rick Beckwitt

Chief Executive Officer

Lennar Corporation

  